NOS. 12-19-00186-CR
                                       12-19-00187-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

 LARRY COLEMAN HICKS,                              §      APPEALS FROM THE 7TH
 APPELLANT

 V.                                                §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                          §      SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       These appeals are being dismissed for want of jurisdiction. Larry Coleman Hicks, acting
pro se, filed a notice of appeal regarding trial court cause numbers 007-1262-12 and 007-1263-12.
Under the rules of appellate procedure, the notice of appeal must be filed within thirty days after
the sentence is imposed or suspended in open court, or after the day the trial court enters an
appealable order; or within ninety days if the defendant timely files a motion for new trial. See TEX.
R. APP. P. 26.2(a). Rule 26.3 provides that a motion to extend the time for filing a notice of appeal
must be filed within fifteen days after the deadline for filing the notice of appeal. TEX. R. APP. P.
26.3. In cause number 007-1262-12, the trial court signed an order of dismissal on May 17, 2013.
In cause number 007-1263-12, sentence was imposed on February 4, 2013. Appellant filed his
notice of appeal as to both cases on May 17, 2019, long after the time for filing a notice of appeal
under Rule 26.2(a) or for seeking a motion to extend under Rule 26.3.
       On May 17, this Court notified Appellant that the information received failed to show the
jurisdiction of the Court, i.e., there was no notice of appeal filed within the time allowed by Rule
26.2 and no timely motion for an extension of time to file same as permitted by Rule 26.3. The
notice informed Appellant that the appeals would be dismissed unless the information was amended
on or before May 28 to show this Court’s jurisdiction. This deadline passed without a response
from Appellant.
         “[I]n Texas, appeals by either the State or the defendant in a criminal case are permitted
only when they are specifically authorized by statute.” State ex rel. Lykos v. Fine, 330 S.W.3d
904, 915 (Tex. Crim. App. 2011). This Court is not authorized to extend the time for perfecting an
appeal except as provided by the Texas Rules of Appellate Procedure. 1 See TEX. R. APP. P. 26.2,
26.3; see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996). Here, Appellant’s appeals are untimely.
         Additionally, we note that every court has the inherent power, exercisable in its sound
discretion, consistent with the constitution and statutes, to control disposition of the causes on its
docket with economy of time and effort. Brager v. State, No. 0365-03, 2004 WL 3093237, at *2
(Tex. Crim. App. Oct. 13, 2004) (en banc) (not designated for publication) (quoting Latham v.
Casey & King Corp., 127 N.W.2d 225, 226 (Wis. 1964)). A court’s broad range of inherent powers
are those it may call upon to aid in the exercise of its jurisdiction, administration of justice, and
preservation of its independence and integrity. Id. This includes the power to impose sanctions for
misconduct other than those sanctions authorized by procedural rules which punish the same
conduct. Id. Appellant recently appealed from these cause numbers, and we dismissed the appeals
for want of jurisdiction. See Hicks v. State, No. 12-19-00079-CR, 2019 WL 1141759 (Tex. App.—
Tyler Mar. 12, 2019, no pet.) (mem. op., not designated for publication); see also Hicks v. State,
No. 12-18-00366-CR, 2019 WL 302786 (Tex. App.—Tyler Jan. 23, 2019, no pet.) (mem. op., not
designated for publication). Appellant also filed numerous appeals regarding other cause numbers,
all of which we dismissed for want of jurisdiction. See Hicks v. State, No. 12-19-00106-CR, 2019
WL 1760115 (Tex. App.—Tyler Apr. 10, 2019, no pet.) (mem. op., not designated for publication);
see also Hicks v. State, No. 12-18-00307-CR, 2018 WL 6521643 (Tex. App.—Tyler Dec. 12, 2018,
no pet.) (mem. op., not designated for publication); Hicks v. State, No. 12-18-00286-CR, 2018 WL
6191107 (Tex. App.—Tyler Nov. 28, 2018, no pet.) (mem. op., not designated for publication);
Hicks v. State, No. 12-18-00263-CR, 2018 WL 5023619 (Tex. App.—Tyler Oct. 17, 2018, no pet.)
(mem. op., not designated for publication); Hicks v. State, No. 12-18-00211-CR, 2018 WL 4214204

         1
          Only the court of criminal appeals has jurisdiction to grant an out-of-time appeal. See Ater v. Eighth Court
of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also Kossie v. State, No. 01-16-00738-CR, 2017 WL
631842, at *1-2 (Tex. App.—Houston [1st Dist.] Feb. 16, 2017, no pet. h.) (mem. op., not designated for publication)
(dismissing for lack of jurisdiction because appellant could not pursue out of time appeal without permission from court
of criminal appeals); see TEX. CODE CRIM. PROC. ANN. art 11.07 § 3(a) (West 2005).


                                                           2
(Tex. App.—Tyler Sept. 5, 2018, no pet.) (mem. op., not designated for publication); Hicks v. State,
No. 12-18-00164-CR, 2018 WL 3454878 (Tex. App.—Tyler July 18, 2018, no pet.) (mem. op., not
designated for publication). Nevertheless, Appellant continues filing notices of appeal to challenge
convictions for which the time for perfecting appeal has long passed and over which this Court lacks
jurisdiction. Appellant’s repeatedly seeking a remedy to which he is not entitled constitutes bad
faith abuse of the judicial process. See McDonald v. State, 401 S.W.3d 360, 362-63 (Tex. App.—
Amarillo 2013, pet. ref’d) (“appellant’s persistence suggests that he does not genuinely pursue
appellate review of his conviction—he has received such—and that he, instead, has engaged in bad
faith abuse of the judicial process by repeatedly seeking a remedy to which he is not entitled”).
         While we recognize Appellant’s dissatisfaction with the proceedings that led to his
convictions, due to a lack of jurisdiction conferred upon us by the Legislature, we simply cannot
address Appellant’s complaints. Appellant’s repeated frivolous filings waste judicial and fiscal
resources. See Ex parte Jones, 97 S.W.3d 586, 588 (Tex. Crim. App. 2003). Accordingly, any
further attempts by Appellant to file a direct appeal of his convictions in trial court cause numbers
007-1262-12 and 007-1263-12 will be deemed an abuse of the judicial process. See McDonald,
401 S.W.3d at 363. Under such circumstances, this Court will consider its broad range of inherent
powers, including its power to sanction. See id.
         Pursuant to our inherent power to control this Court’s docket, we direct Appellant to refrain
from filing additional direct appeals from trial court cause numbers 007-1262-12 and 007-1263-12.
See id. We dismiss Appellant’s appeals for want of jurisdiction. See TEX. R. APP. P. 43.2(f).
Opinion delivered May 31, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                              (DO NOT PUBLISH)



                                                              3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             MAY 31, 2019


                                         NO. 12-19-00186-CR


                                    LARRY COLEMAN HICKS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1262-12)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             MAY 31, 2019


                                         NO. 12-19-00187-CR


                                    LARRY COLEMAN HICKS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1263-12)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.